Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered April 30, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the trial court erred in its instructions to the jury regarding the counts of intentional murder and depraved indifference murder and the affirmative defense of extreme emotional disturbance (People v McCall, 88 NY2d 838; People v Nuccie, 57 NY2d 818). In any event, the defendant’s contention is without merit (see, People v Fardan, 82 NY2d 638; People v Watson, 156 AD2d 403).
*782The defendant’s claims of prosecutorial misconduct regarding certain questions posed on cross-exmination and comments made during summation are unpreserved for appellate review and, in any event, without merit.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.